UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1082


LORRAINE LITTLE,

                Plaintiff – Appellant,

          v.

JOHN E. POTTER, a/k/a United States Post Office, Postmaster
General,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cv-00886-JFA)


Submitted:   June 30, 2011                   Decided:    July 14, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorraine Little, Appellant Pro Se. Terri Hearn Bailey, Barbara
Murcier Bowens, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorraine Little appeals the district court’s grant of

summary    judgment   in   favor   of   John    E.   Potter,   the   Postmaster

General of the United States Postal Service, on Little’s claim

of retaliation in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17 (2006). *                   We

affirm.

            We review de novo an award of summary judgment.                 PCS

Phosphate Co. v. Norfolk S. Corp., 559 F.3d 212, 217 (4th Cir.

2009).     Little contends on appeal that a jury, rather than the

district    court,    should   determine       whether   her   dismissal   was

motivated by retaliation for her assertion of rights protected

under Title VII.       However, the district court did not err in

concluding that Little failed to offer sufficient evidence that

Potter’s nondiscriminatory reason for the dismissal “was false,

and that discrimination was the real reason for the challenged

action.”    Holland v. Washington Homes, Inc., 487 F.3d 208, 218

(4th Cir. 2007) (internal quotation marks omitted).                  Therefore,

the district court properly awarded summary judgment on this

claim.




     *
       Little’s claim of hostile work environment proceeded to
trial, and the jury’s verdict in favor of Little on that claim
is not before us.



                                        2
           Accordingly, we deny Little’s motion for appointment

of   counsel   and    affirm   the     district    court’s   judgment.     We

dispense   with      oral   argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                        3